UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-2946 Dreyfus Municipal Money Market Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 5/31 Date of reporting period: 8/31/2010 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Municipal Money Market Fund, Inc. August 31, 2010 (Unaudited) Coupon Maturity Principal Short-Term Investments99.9% Rate (%) Date Amount ($) Value ($) Colorado6.4% Colorado Educational and Cultural Facilities Authority, Revenue (National Jewish Federation Bond Program) (LOC; U.S. Bank NA) 0.26 9/1/10 6,300,000 a 6,300,000 Colorado Educational and Cultural Facilities Authority, Student Housing Revenue (Fuller Theological Seminary Project) (LOC; Key Bank) 0.40 9/7/10 9,400,000 a 9,400,000 Denver City and County, Airport System Revenue (LOC; Landesbank Baden-Wurttemberg) 0.33 9/7/10 16,500,000 a 16,500,000 Delaware2.0% Delaware Economic Development Authority, Multi-Family Revenue (School House Trust Project) (LOC; HSBC Bank USA) 0.45 9/7/10 6,500,000 a 6,500,000 Delaware Economic Development Authority, Revenue (Connections Community Support Programs, Inc. Project) (LOC; PNC Bank NA) 0.29 9/7/10 3,680,000 a 3,680,000 District of Columbia4.9% District of Columbia, Enterprise Zone Revenue (Trigen-Pepco Energy Services, LLC Issue) (LOC; M&T Bank) 0.40 9/7/10 8,470,000 a 8,470,000 District of Columbia, Revenue, CP (National Academy of Sciences) (LOC; Bank of America) 0.37 10/19/10 10,000,000 10,000,000 Metropolitan Washington Airports Authority, Airport System Revenue (Liquidity Facility; Landesbank Baden-Wurttemberg) 0.46 9/7/10 6,000,000 a 6,000,000 Florida15.3% Alachua Housing Finance Authority, MFHR (Edenwood Park Project) (Liquidity Facility; FHLMC and LOC; FHLMC) 0.47 9/7/10 3,205,000 a,b 3,205,000 Broward County Housing Finance Authority, MFHR (Cypress Grove Apartments Project) (LOC; FNMA) 0.35 9/7/10 20,000,000 a 20,000,000 Capital Trust Agency, MFHR (Brittany Bay Apartments - Waterman's Crossing) (Liquidity Facility; FHLMC and LOC; FHLMC) 0.33 9/7/10 25,220,000 a,b 25,220,000 Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue 2.00 4/21/11 7,000,000 7,031,625 Florida Finance Housing Corporation, MFHR (Falls of Venice Project) (Liquidity Facility; FNMA and LOC; FNMA) 0.75 9/7/10 3,895,000 a 3,895,000 Florida Local Government Finance Commission, Pooled Loan Program Revenue, CP (LOC; Bank of America) 0.35 9/14/10 3,000,000 3,000,000 Florida Local Government Finance Commission, Pooled Loan Program Revenue, CP (LOC; Wachovia Bank) 0.39 9/14/10 5,000,000 5,000,000 Hillsborough County Industrial Development Authority, IDR (Seaboard Tampa Terminals Venture Project) (LOC; Wachovia Bank) 0.60 9/7/10 4,000,000 a 4,000,000 Orange County Health Facilities Authority, HR (Orlando Regional Healthcare System) (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Dexia Credit Locale) 0.35 9/1/10 2,200,000 a 2,200,000 Orange County Housing Finance Authority, MFHR (Windsor Pines Project) (LOC; Bank of America) 0.35 9/7/10 1,300,000 a 1,300,000 Polk County Industrial Development Authority, IDR (Florida Treatt, Inc. Project) (LOC; Bank of America) 0.50 9/7/10 2,835,000 a 2,835,000 Georgia1.2% Floyd County Development Authority, Revenue (Berry College Project) (LOC; FHLB) 0.30 9/7/10 6,000,000 a 6,000,000 Illinois5.8% Illinois Finance Authority, Revenue, Refunding (Fairview Obligated Group) (LOC; ABN-AMRO) 0.28 9/7/10 21,795,000 a 21,795,000 Southwestern Illinois Development Authority, Solid Waste Disposal Facilities Revenue (Center Ethanol Company, LLC Project) (LOC; Wells Fargo Bank) 0.45 9/7/10 7,370,000 a 7,370,000 Indiana1.6% Indianapolis Local Public Improvement Bond Bank, Revenue (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Dexia Credit Locale) 0.32 9/1/10 8,000,000 a 8,000,000 Iowa1.2% Iowa Finance Authority, SWDR (MidAmerican Energy Project) 0.44 9/7/10 6,000,000 a 6,000,000 Louisiana1.8% Ascension Parish Industrial Development Board, Revenue (International Matex Tank Terminals - Geismar Project) (LOC; FHLB) 0.30 9/7/10 9,000,000 a 9,000,000 Maryland1.2% Baltimore County, Revenue, Refunding (Shade Tree Trace Apartments Facility) (LOC; M&T Bank) 0.35 9/7/10 1,100,000 a 1,100,000 Montgomery County, EDR (Riderwood Village, Inc. Project) (LOC; M&T Bank) 0.28 9/7/10 5,000,000 a 5,000,000 Massachusetts4.8% Massachusetts, GO Notes, RAN 2.00 5/26/11 5,000,000 5,062,007 Massachusetts Development Finance Agency, Revenue, Refunding (Wentworth Institute of Technology Issue) (LOC; JPMorgan Chase Bank) 0.29 9/7/10 19,200,000 a 19,200,000 New Hampshire2.9% New Hampshire Health and Education Facilities Authority, Revenue (University System of New Hampshire Issue) (Liquidity Facility; JPMorgan Chase Bank) 0.25 9/1/10 14,800,000 a 14,800,000 New Jersey2.7% New Jersey Economic Development Authority, School Facilities Construction Revenue, Refunding (LOC; Dexia Credit Locale) 0.32 9/7/10 3,800,000 a 3,800,000 New Jersey Turnpike Authority, Turnpike Revenue (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Dexia Credit Locale) 0.32 9/7/10 10,000,000 a 10,000,000 New York4.5% New York City, GO Notes (Liquidity Facility; Allied Irish Banks) 0.60 9/1/10 6,700,000 a 6,700,000 New York City Housing Development Corporation, MFHR (Liquidity Facility; JPMorgan Chase Bank) 0.30 9/7/10 5,000,000 a 5,000,000 New York Local Government Assistance Corporation, Subordinate Lien Revenue, Refunding (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Westdeutsche Landesbank) 0.33 9/7/10 8,300,000 a 8,300,000 Port Authority of New York and New Jersey, Special Obligation Revenue (Versatile Structure Obligations) (LOC; Bayerische Landesbank) 0.30 9/1/10 2,500,000 a 2,500,000 Ohio6.1% Akron, Street Improvement Special Assessment Notes 3.50 10/1/10 1,100,000 1,100,660 Circleville City School District, GO Notes (School Facilities Construction and Improvement Notes) 2.00 11/23/10 2,000,000 2,005,392 Columbus, Sewerage System Revenue (Putters Program) (Liquidity Facility; JPMorgan Chase Bank) 0.30 9/7/10 1,400,000 a,b 1,400,000 Cuyahoga County, IDR (King Nut Project) (LOC; National City Bank) 0.38 9/7/10 2,480,000 a 2,480,000 Cuyahoga County, IDR (King Nut Project) (LOC; National City Bank) 0.38 9/7/10 2,445,000 a 2,445,000 Franklin County, Hospital Facilities Revenue, Refunding (OhioHealth Corporation) (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.34 9/7/10 6,000,000 a 6,000,000 Montgomery County, Revenue, CP (Miami Valley Hospital) 0.50 9/10/10 7,000,000 7,000,000 Ohio Water Development Authority, Revenue, CP (Liquidity Facility: California State Teachers Retirement System and State Street Bank and Trust Co.) 0.32 9/27/10 8,000,000 8,000,000 Pennsylvania12.1% Berks County Industrial Development Authority, Student Housing Revenue (CHF-Kutztown, LLC Project Servicing Kutztown University of Pennsylvania) (LOC; Banco Santander) 0.35 9/7/10 5,100,000 a 5,100,000 Berks County Municipal Authority, Revenue (The Reading Hospital and Medical Center Project) 0.43 1/13/11 4,800,000 4,800,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.28 9/7/10 13,600,000 a 13,600,000 Franklin County Industrial Development Authority, Revenue (James and Donna Martin Project) (LOC; Wachovia Bank) 0.51 9/7/10 1,000,000 a 1,000,000 Horizon Hospital System Authority, Senior Health and Housing Facilities Revenue (Saint Paul Homes Project) (LOC; M&T Bank) 0.35 9/7/10 1,600,000 a 1,600,000 Montgomery County Higher Education and Health Authority, Revenue (Pennsylvania Higher Education and Health Loan Program) (LOC; M&T Bank) 0.35 9/7/10 5,405,000 a 5,405,000 Montgomery County Industrial Development Authority, Revenue (Abington Friends School Project) (LOC; Wachovia Bank) 0.29 9/7/10 8,710,000 a 8,710,000 Pennsylvania Economic Development Financing Authority, Revenue (Evergreen Community Power Facility) (LOC; M&T Bank) 0.45 9/7/10 15,000,000 a 15,000,000 RBC Municipal Products Inc. Trust (Allegheny County Hospital Development Authority, Revenue (University of Pittsburgh Medical Center)) (Liquidity Facility; Royal Bank of Canada and LOC; Royal Bank of Canada) 0.29 9/7/10 5,500,000 a,b 5,500,000 South Carolina3.4% Charleston County School District, GO Notes, TAN 2.00 4/1/11 7,000,000 7,068,793 South Carolina Association of Governmental Organizations, COP (Evidencing Undivided Proportionate Interests in Tax Anticipation Notes (General Obligations) of Certain South Carolina School Districts) 2.00 4/15/11 10,000,000 10,100,212 Tennessee5.3% Knox County Health, Educational and Housing Facility Board, Hospital Facilities Revenue (Catholic Healthcare Partners) (LOC; Landesbank Baden-Wurttemberg) 0.33 9/7/10 8,000,000 a 8,000,000 Metropolitan Government of Nashville and Davidson County Health and Educational Facilities Board, Revenue, Refunding (Belmont University Project) (LOC; FHLB) 0.30 9/7/10 7,000,000 a 7,000,000 Tennergy Corporation, Gas Revenue (Putters Program) (Liquidity Facility; JPMorgan Chase Bank) 0.32 9/7/10 5,800,000 a,b 5,800,000 Tennergy Corporation, Gas Revenue (Putters Program) (LOC; BNP Paribas) 0.32 9/7/10 5,825,000 a,b 5,825,000 Texas10.2% Cypress-Fairbanks Independent School District, TAN 1.50 2/15/11 5,000,000 5,024,866 Harris County, GO Notes, TAN 2.00 2/28/11 3,000,000 3,024,635 Harris County Health Facilities Development Corporation, Revenue (Saint Luke's Episcopal Hospital) (Liquidity Facility: Bank of America, JPMorgan Chase Bank and Northern Trust Co.) 0.25 9/1/10 10,100,000 a 10,100,000 RBC Municipal Products, Inc. (Houston, Combined Utility System First Lien Revenue, Refunding) (Liquidity Facility; Royal Bank of Canada and LOC; Royal Bank of Canada) 0.29 9/7/10 4,000,000 a,b 4,000,000 San Antonio, Water System Revenue, CP (Liquidity Facility: Bank of America, State Street Bank and Trust Co. and U.S. Bank NA) 0.30 11/10/10 10,000,000 10,000,000 Texas, GO Notes (Veterans' Housing Assistance Program) (Liquidity Facility; State Street Bank and Trust Co.) 0.32 9/7/10 9,000,000 a 9,000,000 Texas Department of Housing and Community Affairs, SFMR 0.30 9/7/10 10,000,000 a 10,000,000 Washington.7% Pierce County Economic Development Corporation, Industrial Revenue (SeaTac Packaging Project) (LOC; HSBC Bank USA) 0.44 9/7/10 3,390,000 a 3,390,000 Wisconsin1.6% Racine, Note Anticipation Notes 1.75 12/17/10 4,775,000 4,793,007 Wisconsin Rural Water Construction Loan Program Commission, Revenue, BAN 1.50 11/15/10 3,000,000 3,004,582 Wyoming3.6% Sweetwater County, HR (Memorial Hospital Project) (LOC; Key Bank) 0.39 9/7/10 17,885,000 a 17,885,000 U.S. Related.6% Puerto Rico Commonwealth, Public Improvement GO Notes, Refunding (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Dexia Credit Locale) 0.29 9/7/10 3,000,000 a 3,000,000 Total Investments (cost $502,325,779) 99.9% Cash and Receivables (Net) .1% Net Assets 100.0% a Variable rate demand note - rate shown is the interest rate in effect at August 31, 2010. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2010, these securities amounted to $50,950,000 or 10.1% of net assets. At August 31, 2010, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes PUTTER Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a unadjusted quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of August 31, 2010 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 502,325,779 Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. It is the funds policy to maintain a continuous net asset value per share of $1.00 for the fund; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so. There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Directors to represent the fair value of the funds investments. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Municipal Money Market Fund, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: October 26, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: October 26, 2010 By: /s/ James Windels James Windels Treasurer Date: October 26, 2010 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
